SUPPLEMENT DATED MARCH 9, 2010 TO PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, AND COLUMBIA ALL-STAR FREEDOM NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C Effective April 30, 2010, each portfolio of the AIM Variable Insurance Funds will change their name as follows: Current Name New Name AIM V.I. Capital Appreciation Fund Invesco V.I. Capital Appreciation Fund AIM V.I. Core Equity Fund Invesco V.I. Core Equity Fund AIM V.I. International Growth Fund Invesco V.I. International Growth Fund The name of AIM Variable Insurance Funds will also be changing to: AIM Variable Insurance Funds (Invesco Variable Insurance Funds). On or about December 31, 2009, Invesco Aim Advisors, Inc., the investment adviser to the AIM Variable Insurance Funds, merged into Invesco Institutional (N.A.), Inc. The name of Invesco Institutional (N.A.), Inc. was changed to Invesco Advisers, Inc. Any reference to Invesco Aim Advisors, Inc. in each prospectus listed above is replaced with the name of Invesco Advisers, Inc. Please retain this supplement with your prospectus for future reference. All
